295 F.2d 546
111 U.S.App.D.C. 201
Robert ODEN, Appellant,v.UNITES STATES of America, Appellee.
No. 16381.
United States Court of Appeals District of Columbia Circuit.
Argued Sept. 27, 1961.Decided Oct. 12, 1961.

Mr. Norman H. Heller, Washington, D.C.  (appointed by the District Court), for appellant.
Mr. Judah Best, Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., Charles T. Duncan, Principal Asst. U.S. Atty., and Victor W. Caputy, Asst. U.S. Atty., were on the brief, for appellee.  Messrs. Nathan J. Paulson and Daniel J. McTague, Asst. U.S. Attys., also entered appearances for appellee.
Before WILBUR K. MILLER, Chief Judge, and DANAHER and BASTIAN, Circuit judges.
PER CURIAM.


1
On this appeaf from conviction of the crime of assault with intent to commit robbery,1 appellant urges, first, that there was not sufficient evidence to show the requisite intent.  We think the record amply justifies the jury's finding.


2
Further, appellant urges that the manner in which the jury returned its verdict was improper.  It does not so appear, and, quite aside from that fact, no objection was made at the trial.2  We find no error affecting substantial rights.


3
Affirmed.



1
 22-501 D.C.Code


2
 Appellant was represented at the trial by counsel other than counsel representing him in this court